@@, 6/’(z¢US//? _ ,2015 f

///’cHARLEs wfiLIAM EcKELs/RELATOR/
PRO sE . ~ .

Charles_William Eckels

TDcJ-ID_N06»606718
_Coffield Unit

2661 FM 2054

Tennessee Colony, TX 75884

CERTIFICATE OF SERVICE
I, Charles William Eckels, do hereby certify that a true and correct
copy of Relator's Motion For Writ of Mandamus, has been forwarded by U.S.
Mail, postage pre-paid, first class, to the Respondent of the 43rd District

Criminal Court of Parker County, Texas, on this the [Z day of d(/ZUSé' ,

2015.

 
 

/S/

 

cHARLES wILLIAM EcKELS/RELATOR
PRO SE

DECLARATION
I, Charles William Eckels hereby declares under the penalty of perjury

that the foregoing information is true and corr ct to the

dest of my

   
  
 

 

knowleadge and belief.

J

M ECKELS/RELATOR

   

Page~dm»$inai _ PRo sE

pa